                   Case 17-12307-BLS              Doc 2184        Filed 12/31/18    Page 1 of 4



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE
                                                            :
In re:                                                      :        Chapter 11
                                                            :
M&G USA CORPORATION, et al.,1                               :        Case No. 17-12307 (BLS)
                                                            :
             Debtors.                                       :        (Jointly Administered)
                                                            :

             NOTICE OF ENTRY OF ORDER CONFIRMING THIRD
        AMENDED JOINT PLAN OF LIQUIDATION OF THE DEBTORS AND
     DEBTORS IN POSSESSION AND OCCURRENCE OF THE EFFECTIVE DATE

         PLEASE TAKE NOTICE OF THE FOLLOWING:

        1.     Confirmation of the Plan. On December 17, 2018, the United States
Bankruptcy Court for the District of Delaware (the "Bankruptcy Court") entered an order
(Docket No. 2146) (the "Confirmation Order") confirming the Third Amended Joint Plan of
Liquidation of the Debtors and Debtors in Possession, dated December 12, 2018 (as it may have
been amended, supplemented or modified, the "Plan"), in the chapter 11 cases of the
above-captioned debtors and debtors in possession (collectively, the "Debtors"). Unless
otherwise defined in this Notice, capitalized terms and phrases used herein have the meanings
given to them in the Plan or Confirmation Order, as applicable.
        2.      Effective Date. The Effective Date of the Plan occurred on the date hereof,
resulting in the substantial consummation of the Plan.
                                                     BAR DATES

        3.      Administrative Claims Final Bar Date. Unless previously filed or as otherwise
governed by any Bar Date Order or any other order of the Court, requests for payment of
Administrative Claims (other than Fee Claims) arising after May 1, 2018 must be Filed and
served on the Notice Parties,2 pursuant to the procedures specified in the Confirmation Order, no
later than 30 days after the Effective Date (the "Administrative Claims Final Bar Date").
Holders of Administrative Claims entitled to priority under section 503(b)(9) of the Bankruptcy
Code that have asserted such Claims as part of a Proof of Claim filed in accordance with the
General Bar Date Order and/or the Administrative Claims Interim Bar Date Order shall not be
required to file additional requests for payment of Administrative Claims with the Court to

         1
                  The Debtors are the following nine entities (the last four digits of their respective taxpayer
identification numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236),
M & G Polymers USA, LLC (7593), M&G Finance Corporation (4230), M&G Waters USA, LLC (2195),
M & G USA Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo
American Investments, Inc. (9208). The Debtors' noticing address in these Cases is 450 Gears Road, Suite 240,
Houston, Texas 77067.
         2
                    The Notice Parties are set forth in Section XI.I of the Plan.



NAI-1505933087v1
                   Case 17-12307-BLS   Doc 2184      Filed 12/31/18    Page 2 of 4



maintain their assertion of such Administrative Claims, and the General Bar Date shall continue
to apply to such Claims. Holders of Administrative Claims that are required to file and
serve a request for payment of such Administrative Claims and that do not file and serve
such a request by the applicable Bar Date shall be forever barred from asserting such
Administrative Claims against the Debtors, the Litigation Trust or their respective
property, and such Administrative Claims shall be discharged as of the Effective Date.
Objections to requests for payment of postpetition Administrative Claims (other than Fee Claims)
must be filed and served on the Notice Parties and the requesting party no later than the date that
is 60 days after the Administrative Claims Final Bar Date. Nothing in the Confirmation Order or
Section ‎II.A.1.e of the Plan shall waive, extend or lengthen any applicable Bar Date for the
Holder of any such Claim, even if such Claim is an Administrative Claim.
        4.      Professional Compensation. Professionals or other Entities asserting a Fee
Claim for services rendered before the Effective Date must file and serve on the Notice Parties,
the Litigation Trustee and such other Entities as are designated by the Bankruptcy Rules, the Fee
Order, the Confirmation Order or any other order of the Court, an application for final allowance
of such Fee Claim no later than 60 days after the Effective Date; provided, however, that any
Professional whose compensation or reimbursement of expenses is authorized pursuant to the
Ordinary Course Professionals Order may continue to receive such compensation and
reimbursement of expenses for services rendered before the Effective Date pursuant to the
Ordinary Course Professionals Order without further Court review or approval. Objections to
any Fee Claim must be filed and served on the Notice Parties, the Litigation Trustee and the
requesting party no later than 90 days after the Effective Date or such other period of limitation
as may be specifically fixed by a Final Order for objecting to such Fee Claim. Allowed Fee
Claims shall be satisfied from the Professional Fee Reserve or the Completion Fee Reserve, to
the extent applicable. For the avoidance of doubt, and regardless of the amounts remaining in
the Professional Fee Reserve, Allowed Fee Claims of any of the Debtor Professionals or
Creditors' Committee Professionals shall be entitled to be satisfied from the Professional Fee
Reserve only in accordance with and to the extent of the amounts budgeted for such respective
Debtor Professionals or Creditors' Committee Professionals pursuant to the CCP Budget plus
applicable carryforward and carryback amounts, as set forth in the Bid Support Term Sheet and
Corpus Christi Asset Purchase Agreement, provided, however, that Allowed Fee Claims in
excess of any applicable reserves, solely with respect to Creditors' Committee Professionals shall
be satisfied from the Litigation Trust.
        5.      Bar Dates for Rejection Claims. Unless otherwise provided by order of the
Court, any Proofs of Claim asserting Claims arising from the rejection of the Debtors' Executory
Contracts and Unexpired Leases pursuant to the Plan or otherwise must be Filed with the Claims
and Noticing Agent within 30 days of the entry of an order of this Court (including the
Confirmation Order, as applicable) approving such rejection. Unless otherwise expressly
allowed by order of the Court, any Proofs of Claim arising from the rejection of any of the
Debtors' Executory Contracts and Unexpired Leases that are not timely filed shall be
disallowed automatically, forever barred from assertion, and shall not be enforceable
against the Debtors, the Estates, the Litigation Trust or the property of any of the
foregoing, without the need for any objection by the Debtors or the Litigation Trust or
further notice to or action, order, or approval of the Court. All Allowed Claims arising from
the rejection of any of the Debtors' Executory Contracts and Unexpired Leases shall constitute
General Unsecured Claims and shall be treated in accordance with Section II of the Plan


NAI-1505933087v1                               -2-
                   Case 17-12307-BLS    Doc 2184      Filed 12/31/18       Page 3 of 4



(provided that, for the avoidance of doubt and in accordance with Section III.B.2 of the Plan and
paragraph 13 of the Confirmation Order, any such General Unsecured Claim may only assert
liabilities other than those asserted in an Allowed Corpus Christi Mechanics' Lien Reserve
Claim). The Litigation Trust's right to object to, settle, compromise or otherwise resolve any
Claim Filed on account of a rejected Executory Contract or Unexpired Lease are expressly
preserved.
        6.      Copies of Plan and Confirmation Order. A copy of the Plan, the Confirmation
Order or any other related documents may be obtained from the Bankruptcy Court's website at
http://ecf.deb.uscourts.gov or, free of charge, at https://cases.primeclerk.com/mgusa.

                            [Remainder of page left intentionally blank]




NAI-1505933087v1                                -3-
                   Case 17-12307-BLS   Doc 2184    Filed 12/31/18   Page 4 of 4



Dated: December 31, 2018                    PACHULSKI STANG ZIEHL & JONES LLP

                                            /s/ Laura Davis Jones
                                            Laura Davis Jones (DE Bar No. 2436)
                                            James E. O'Neill (DE Bar No. 4042)
                                            Joseph M. Mulvihill (DE Bar No. 6061)
                                            919 N. Market Street, 17th Floor
                                            P.O. Box 8705
                                            Wilmington, DE 19899-8705 (Courier 19801)
                                            Telephone:    (302) 652-4100
                                            Facsimile:    (302) 652-4400
                                            Email:        ljones@pszjlaw.com
                                                          joneill@pszjlaw.com
                                                          jmulvihill@pszjlaw.com
                                            and

                                            JONES DAY
                                            Scott J. Greenberg
                                            Stacey L. Corr-Irvine
                                            250 Vesey Street
                                            New York, NY 10281
                                            Telephone:     (212) 326-3939
                                            Facsimile:     (212) 755-7306
                                            Email:          sgreenberg@jonesday.com
                                                            scorrirvine@jonesday.com

                                            and

                                            Carl E. Black
                                            901 Lakeside Avenue
                                            Cleveland, Ohio 44114
                                            Telephone:    (216) 586-7035
                                            Facsimile:    (216) 579-0212
                                            Email:        ceblack@jonesday.com

                                            and
                                            Daniel J. Merrett
                                            1420 Peachtree Street, N.E., Suite 800
                                            Atlanta, GA 30309-3053
                                            Telephone:    (404) 581-8476
                                            Facsimile:    (404) 581-9330
                                            Email:        dmerrett@jonesday.com

                                            Co-Counsel for the Debtors
                                            and Debtors in Possession




NAI-1505933087v1                             -4-
